The appellant in this motion reiterates the contention made on the original hearing, that special charges should *Page 280 
be given, in substance telling the jury that if the intent with which the appellant took the automobile was to ride therein, and not the intent to appropriate it to his own use and benefit and deprive the owner of its value, they would acquit. If there was evidence, circumstantial or direct, that appellant's intent in taking the automobile was to make some temporary use of it, the appellant on request would have had the right to have the issue thus formed submitted to the jury in an affirmative charge. But unless there was such evidence, the question of intent was sufficiently submitted in the court's main charge.
It is urged that the locality and circumstances attending the finding of the car, and its condition when found, are such as to raise the issue named. The owner testified in substance that on the next evening he went with one of the sheriff's force to a point near a little town, the name of which he did not remember, and turned to the left down a lane, and found the car stripped. Five casings, the starter, the horn, the hood, and two cushions were gone. The starter battery was gone. He did not know whether the entire electric system was gone, but the batteries, rims and lights were missing. Another witness said: "On Sunday morning we found the car about one hundred yards off of the Goliad road. Everything was missing; five tires, batteries, horn, and cushions. We afterwards recovered some of these parts in Wilson County, about twenty miles from San Antonio. When found, four of the tires were buried in a stable; two cushions and the battery were on another car."
The instances in which it has been held that an affirmative instruction was required, telling the jury that if the purpose of the accused was other than to appropriate the property to his own use and deprive the owner thereof, that the offense would not be complete, are cases in which there was evidence raising such issue. An illustration is Schultz v. State, 30 Texas Crim. App., 94, from which we take the following quotation:
"In this case the evidence shows that the appellant took the horse alleged to have been stolen on the night of the 26th or 27th of March 1891, at Bluffton, in Llano County; that he rode the horse twenty-one miles to the house of his brother in Burnet County, and that he turned him loose with the saddle and bridle on to find his way back home. Defendant testified, that he only took the horse for the purpose of riding him to his brother's house, and that he did not intend to steal him.
"With regard to such a state of case the jury should have been instructed as to the distinction between trespass and theft. Bray v. State, 41 Tex. 203; Harris v. State, 2 Texas Ct. App. 102[2 Tex. Crim. 102]; McPhail v. State, 10 Texas Ct. App. 128[10 Tex. Crim. 128]; Winn v. State, 17 Texas Ct. App. 284[17 Tex. Crim. 284].
"Where the evidence requires it, the court should instruct the jury that if the defendant took the property with the intent at the time of *Page 281 
appropriating it temporarily, but not permanently, they should acquit him. Wilson v. State, 18 Texas Ct. App. 270[18 Tex. Crim. 270][18 Tex. Crim. 270]; Loza v. State, 1 Texas Ct. App. 488[1 Tex. Crim. 488][1 Tex. Crim. 488]; Blackburn v. State, 44 Tex. 457
[44 Tex. 457]; Banks v. State, 7 Texas Ct. App. 591[7 Tex. Crim. 591][7 Tex. Crim. 591]; Dunham v. State, 3 Texas Ct. App. 465[3 Tex. Crim. 465][3 Tex. Crim. 465]."
In Wilson's case, 18 Texas Crim. App., 274, the evidence raising the issue was from the circumstances. A brace was taken from a blacksmith shop, and used in opening a store, and there abandoned. The intent with which the brace was taken, whether for the temporary use of opening the store or to be appropriated to the use of the thief, was held an issue for the jury. Other cases cited relate to evidence under which it was shown that the accused, after taking possession of a horse and riding it, had turned it loose under circumstances which would permit it to return to its owner; see Dunham v. State, 3 Texas Crim. App., 465; and Loza v. State, 1 Texas Crim. App., 489, where the accused was drunk and had possession of the horse upon a public street — no effort to conceal him — under circumstances which in the opinion of the court raised the issue as to any felonious intent.
The facts before us do not, in our judgment, suggest any other intent to do with the car than what was actually done — to deprive the owner of its value and appropriate it to the use of appellant. The part of the car was found, we understand from the evidence, was concealed. Its condition was not analogous to that of a horse that was turned loose on the range or on the road, that it might return to its owner; but the part of the car in the condition found was not an automobile in the sense that it was one at the time it was taken. Parts essential to its use as an automobile had been removed and appropriated by the appellant. The part of the car that was found could only be used as a vehicle by the assembling of the missing parts, or others similar thereto and their replacement in the car; so that, whether it was the intent of the appellant to return and remove the remainder of the car or not, his possession of it amounted to an appropriation, and did not suggest a taking for temporary use.
The motion is overruled.
Overruled.